___________

                                    No. 95-4087
                                    ___________

Pamela M. Stowe, a Missouri              *
Citizen, in propria persona,             *
proceeding in summo jure,                *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *   Appeal from the United States
United States of America; Eric           *   District Court for the
White, I.R.S. Agent; Everett             *   Western District of Missouri.
Loury, I.R.S. District Director; *
Loretta Argrett, Asst. U.S.              *         [UNPUBLISHED]
Attorney General; Truman Bank            *
and Trust Co.; Consolidated              *
School District No. 1 Credit             *
Union; Commerce Bank,                    *
                                         *
              Appellees.                 *

                                    ___________

                     Submitted:     May 22, 1996

                           Filed:   May 28, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Pamela M. Stowe appeals the district court's1 order denying her
motion to quash Internal Revenue Service summonses, and granting the IRS's
motion for summary enforcement of the summonses.      Having carefully reviewed
the record and the parties' briefs, we conclude the district court's order
was correct.    Accordingly, we affirm.      See 8th Cir. R. 47B.ENDFIELD




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-